Citation Nr: 1736786	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-15 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to service connection for a right thumb disability.

3.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae (PFB).

4.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.

5.  Entitlement to a compensable disability rating for right knee patellofemoral pain syndrome.

6.  Entitlement to a compensable disability rating for residuals, status post left ankle sprain.

7.  Entitlement to a compensable disability rating for residuals, status post right ankle sprain.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 2003 to December 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO).  The Veteran appeared at a hearing before the undersigned in October 2016.  

The issues of entitlement to a rating in excess of 10 percent for a lumbar spine disability, entitlement to a compensable disability rating for right knee patellofemoral pain syndrome, entitlement to a compensable disability rating for residuals, status post left ankle sprain, and entitlement to a compensable disability rating for residuals, status post right ankle sprain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an October 2016 communication, the Veteran withdrew his claim of entitlement to a rating higher than 10 percent for tinnitus.

2.  The Veteran does not have, and has not had at any time proximate to or during the course of this appeal, a currently diagnosed right thumb disability.

3.  Throughout the appeals period, the Veteran's PFB has been manifested by hyperpigmented papules under the chin/neck line without pustules and involvement of between 5 percent and less than 20 percent of exposed body surface and less than 5 percent of total body surface; use of systemic therapy was not shown. 


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal concerning entitlement to a rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for a right thumb disability are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for a disability rating higher than 10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7813 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Tinnitus Claim

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  In an October 2016 statement, the Veteran unambiguously withdrew the Veteran's claim of entitlement to a higher rating for tinnitus.  Therefore, a "case or controversy" with respect to the issue articulated above does not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Accordingly, this matter is dismissed.  

Right Thumb

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran asserts that he has a right thumb disability that is related to service.

Service treatment records show that the Veteran suffered an anterior dislocation of the distal phalange of the right thumb in October 2003.  Light duty was recommended for 21 days.  

On VA examination in November 2011, the Veteran expressed some right thumb discomfort when writing for prolonged periods of time.  He denied any swelling, clicking, or loss of motion.  He described it primarily as a tight sensation intermittently.  It had not interfered with riding his motorcycle or other work related activities.  There had been no incapacitation within the last twelve months, and no interference with work or activities of daily living.  Physical examination revealed extension to 0 degrees and flexion to 100 degrees.  There was normal apposition to all fingertips.  There was no swelling, no tenderness, and no crepitus.  All fingers approximated transverse palmar crease.  There was no pain with motion and repeated motion did not decrease range of motion because of pain, fatigue, weakness, lack of endurance or loss of coordination.  X-rays revealed a normal right thumb.  He was diagnosed with trauma right thumb, remote, resolved.

During the Veteran's October 2016 Board hearing, he testified that his right thumb only bothered him when he wrote a lot.  See October 2016 Board hearing transcript, p. 13.  He stated that as his profession involved having to write and use the keyboard, that was the only time that his right thumb gave him pain.  Id.  The Veteran further stated he had not received a diagnosis regarding his right thumb.  Id. at pp. 14-15. 

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  The Board notes that "in the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran has reported a history of right thumb pain, the record is devoid of evidence relating to a disability of the right thumb over the appeals period.  In fact, the competent medical evidence of record indicates there is no current right thumb disability as the only diagnosis was trauma right thumb, remote, resolved and x-ray images revealed a normal right thumb.

As the competent medical evidence shows that the Veteran does not have a right thumb disability, service connection may not be established.  38 C.F.R. § 3.385 (2016).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

PFB

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's PFB is currently evaluated as 10 percent disabling effective December 30, 2011under 38 C.F.R. § 4.118, Diagnostic Code 7813, pertaining to dermatophytosis (or tinea barbae of the beard area).  Diagnostic Code 7813 directs that, depending upon the predominant disability, it is to be evaluated as disfigurement of the head, face, or neck under Diagnostic Code 7800; scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or dermatitis under Diagnostic Code 7806.  The RO has evaluated his PFB under DC 7806.

Under Diagnostic Code 7806, a 10 percent evaluation is assigned where the disability affects at least 5 percent but less than 20 percent of the entire body or of exposed areas of the body, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the prior 12 month period.  A 30 percent evaluation is warranted where 20 to 40 percent of the entire body or of exposed areas of the body are affected, or where systemic therapy is required for a total duration of 6 weeks or more but not constantly in the prior 12 month period.  A 60 percent evaluation is warranted where the disability affects more than 40 percent of the entire body, or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.

Under DC 7800, a 50 percent rating can be assigned where there is scarring of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; or with four or five characteristics of disfigurement.  

Under DC 7801, a 40 percent evaluation is warranted where there is scarring of areas other than the head, face or neck that are deep and nonlinear and cover areas of 144 square inches or greater.

At a November 2011 VA examination, the Veteran described that he shaved every other day with minimal symptoms.  He had been previously prescribed oral tetracycline and topical hydrocortisone, but he did not use them currently.  There had been no incapacitation within the last twelve months and no interference with work or activities of daily living.  Physical examination of the submental area of the chin showed 12 1-2 millimeters minimally elevated papules.  There was no pigmentary change and no scarring.  It was nontender.  There was less than one percent total body surface area and five percent exposed area.  The Veteran was diagnosed with mild PFB.

Upon VA examination in September 2013, the Veteran reported irritation of the face that was worse with shaving.  He further reported shaving every other day with minimal symptoms and that he was not taking any medications for it.  He had no sequelae or complications from this condition over the past year.  The Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck.  He had not been treated with oral or topical medications in the past 12 months for any skin condition.  He did not have any treatments or procedures in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  Upon physical examination, the examiner indicated that the Veteran did not have any visible skin conditions.  However, the examiner observed hyperpigmented papules under the chin/neck line without pustules.  The examiner opined that the Veteran's skin condition did not impact his ability to work.

During the Veteran's October 2016 Board hearing, he testified to using a single-blade razor as he heard it was better for the skin.  He also testified to having to constantly shave to clean his face as much as possible to prevent infections.  He stated that he used different kinds of lotions and ointments to help with flare-ups.

In light of the objective findings on clinical examination, the Veteran's PFB most nearly approximates the assigned 10 percent disability rating under 38 C.F.R. 
§ 4.118, DC 7806 throughout the rating period on appeal.  A higher rating has not been met or approximated, as none of the examiners described the affected area as affecting even close to 20 percent or more of exposed and total body areas; indeed, the most recent examiner indicated that the Veteran did not have any visible skin conditions and the November 2011 examiner estimated the exposed body area affected was five percent.  At no time has the affected area been described as covering 20 percent or more of the total body surface or the total exposed area.  Further, the Veteran has never been prescribed immunosuppressive drugs or corticosteroids for this condition.

With respect to the rating criteria for scars, there is evidence of hyperpigmented papules under the chin/neck line without pustules, but there was no scarring and none of the other characteristics of disfigurement have been shown.  See 38 C.F.R. § 4.118, DC 7800.  As such, the rating under these criteria would be no higher than the 10 percent already assigned.

Based on the evidence of record as discussed above, the criteria for a disability rating higher than the currently assigned 10 percent for PFB is not shown.  38 C.F.R. §§ 4.118, Diagnostic Codes 7800, 7806, and 7813.


ORDER

The claim of entitlement to a rating higher than 10 percent for tinnitus, is dismissed.

Service connection for a right thumb disability is denied.

Entitlement to a rating in excess of 10 percent for PFB is denied.


REMAND

Lumbar Spine, Right Knee, and Bilateral Ankles

The Veteran's last VA examination of his lumbar spine, right knee, and bilateral ankle disabilities was in September 2013, over three years ago.  During his October 2016 hearing, the Veteran testified that his lumbar spine and right knee disabilities had gotten worse since that examination.  He also testified to having a lot of instability in his ankles.  Moreover, the Board has reviewed the September 2013 VA examination reports and finds that it is inadequate, as it does not discuss passive range of motion testing, or range of motion testing of the Veteran's lumbar spine, right knee, and bilateral ankles during weightbearing and non-weightbearing, or include range of motion testing of the uninjured opposite joint, if possible.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the claims file.

2. Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current severity of his lumbar spine, right knee, and bilateral ankle disabilities.  

The lumbar spine, right knee, and bilateral ankle disabilities must be tested for pain in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings must be reported in detail and all opinions must be accompanied by a clear rationale.

3. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


